Case 8:19-CV-OO493-DOC-KES Document 1-1 Fl|ed 03/13/19 Page 1 of 6 Page lD #:6

 

SUM-100_
SU|V"V|ONS (SOLFS’PRA%‘ZUFJO”§§ E£“SERTE,
(CITACION JUDICIAL)
NOT|CE TO DEFENDANT: l\l|igue| Alonso, Shamrock Transportation _ _
{Ai/lSO AL DEMANDADO): Leasing Company, and Does 1 to 100 ELEC`_|'RUN|EALLY' FlLl-I[Zi
Superii:ir [oiiirt cit tfa|ifi:ir'riia`N
fouan of Drarige `
01f15f2[ll!ll at 05:42:45 PM
YOU AR|§ BE|NG SUED BY PLA|NT|FF: Susan Jimenez Clier'lt of t|'i'e Stiperio.r Court
(LO ESTA DEMANDANDO EL DEMANDANTE): E'il Pili§l@|il'li Nng'y.‘Eh-DU.UEPHW' ClEi'k

 

 

NOT|CE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the iofor'ma|lon
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served orr the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you Want the court to hear your
case. There may be a court form that you can use for your response You can Hnd these court forms and more information at the Ca|ifornia Courts
On|ine Se|f-He|p Center (Www.c:ourtlnfo.ca.gov/selfhelp)l your county law library, orthe courthouse nearest you. |fyou cannot pay the H|ing feel ask
the court clerk for a fee Waiver form. |f you do not me your response on time, you may lose the case by defaultl and your wages, money, and property
may be taken without further warning from the court.

There are other legal requirements You may want to call an attorney right away. lf you do not know an attorney, you may want to call an attorney
referral service. lf you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprolit groups at the Ca|ifornia Lega| Services Web site (WWW./awhe/pcalil‘omia.org)l the Ca|ifornia Courts On|ine Se|f-He|p Center
(Www.courtlnfo.ca.gov/selfhelp). Or by contacting your local court or county bar associationl NOTE: The court has a statutory lien for Waived fees and
costs on any settlement or arbitration award of$t0,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
iAVlSOl Lo han demandado. Sl no responde dentro de 30 dlas, la corte puede decldlr en su contra sln escuchar su version. Lea la informaclén a
continuaclon.

Tlene 30 DIAS DE CALENDARlO después de que le entreguen esta cltaclon y pape/esiegales para presentar una respuesra por escrito en esta
conte yhacer que se entregue una copia al demandante. Una carta o una /lamada telefonica nolo protegen. Su respuesta por escn'to tiene que estar
en formato legal coll'ecto si desea que procesen .su caso en la corte. Es poslble que haya un formula/lo que usted pueda usar para su respuesta.
Puede encontrar estos formularios dela conte y mas informacidn en el Centro de Ayuda de las Cortes de Callfomia (www.sucorte.ca.gov), en la
bib/ioteca de leyes de su condado o en la cone que le quede mas cerca. Si no puede pagarla cuota de presentaci'on, pida al secretario de la carte
que le dé un formu/ario de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo, pueo'e perder el caso porincumplimiento y la carte le
podra qultar su sue/do, dlnero y bienes sin mas advertencla.

Hay olros requisites laga/es. Es recomendable que llame a un abogado inmedlatamente. Si no conoco a un abogado, puede llamara un serv/cio de
remlsion a abogados. Si no puede pagara un abogado, es posible que comp/a con los requisitos para obtener servicios legalas gratuitos de un
programa de servlclos legales sin fines de lucro. Puede encontrar eslos grupos sln fines de lucro en el s/llo Web de California Legal Servlces,
(www.|awhelpcalifornia.org), en el Centro de Ayuda de las Con‘es de Gallfornla, (www.sucorte.ca.gov) o ponléndose en contacto con la con‘e o el
colegio de abogedos locales. AVlSO.' Porley, la carte irene derecho a rec/amer las cuotas y los costos exentos porimponer un gravamen sobre
cualqulerrecuperaclén de $10, 000 6 mas de valor reciblda med/ante un acuerdo o una concesién de arbitran en un caso de dereoho civil. Tlene que
pager el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is: CA,SE NUMBERf
(El nomer y dlrecclén de la conte es).' l (N”' 313_3|]15_[11g445;-'5-[U-PA_ij[
Superior Court of Ca|ifornia, Countv of Oran_qe
700 Civic Center Drive West ` judge linda M ark-5

Santa Ana, Ca|ifornia 92701 l
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: DaVld S. BrOWn
(El nombre, la dlrecclon y el numero de te/e'fono del abogado del demandanta, o del demandante que no tiane abogado, es):

Brown, Brown & Brown

 

 

 

 

23326 Havvthorne B|., Ste 380, Torrance, CA 90505 310-378-3733
; ~ - - . t
(DF’;:ES) 01115£019 i:i.¢iirii:i i-i. remasni=:i, clerk urine carin G’"M""* M‘@W??EY,?,,,YA)

 

M
(For proofofservlce ofthls summons use Proof of Service of Summons (form POS-OlO).) tom»g'ali“a H'E|“'!l"e“'n° _
(Para prueba de entrega de esta citation use el formu/arlo Proof of Service of Summons, (POS-010)).
NOT|CE TO THE PERSON SERVED: You are served
i. § as an individual defendantl
,\ii<`f rr;.-{\ 2. |:] as the person sued under the fictitious name of (speclfy).'

_t`.`

3_ |Il on behalf of (speclfy).' §\r\(aw\ (ULK "T'(ari J'\UO\(~\¢'\"¥»G?~ )‘14 n"‘§` COT'\¢‘/?QML/

under: E:| CCP 416.10 (corporation) |:] CCP 416.60 (mlnor)
|:I CCP 416.20 (defunct corporation) :| CCP 416.70 (conservatee)
|:| CCP 416.40 (association or partnership) |:| CCP 416.90 (authorized person)

I:I other (speclfy).'
4. \:] by personal delivery on (date):

 

 

 

Page 1 of 1
Form Adopted for l\llandatory Use Code ot Civil Procedure 412 20. 465
Judicial Council of Ca|ifornia S U N| MONS www <§)Zmnfo.ca.gov

SUM-100 [Rev. July 1l 2009] wesiiaw Doc & Fonn sunder-

\

Case 8:19-CV-OO493-DOC-KES Document 1-1 Fl|ed 03/13/19

Page 2 of 6 Page lD #:7

PLD-Pl-001

 

AT|'OF£NEY OR PAFtT‘fr WITHO UT ATTORNEY (Name, State Bar number, and address).'

_David S. Brown SBN; 89438
Brown, Brown & Brown
23326 Havvthorne B|., Ste 380
Torrance, CA 90505
TELEPHoNE N0:310-378-3733
E.iviArL AooREss (opiidnal): mrtOf`fS@aO l . CO m
ArroRNEY FoR (Name):SuSan Jimenez

FAX NO. (Opliorial):

 

suPERlOR couRT oF cALlFoRNlA, couNTY oFORANGE
sTREETADDRESS:700 Civic Center Drive West
MAiLiNG ADDRESS:700 Civic Center Drive West
ciTYANo zii= cooE;Sanfa Ana' 92701
BRANCH NAME:Central Justice Center

PLA|NT|FF: Susan Jimenez

DEFENDANT: l\l|igue| Alonso, Shamrock Transportation Leasing

Company, and
ooEs 1 To 100

 

COMPLA|NT_Persona| |njury, Property Damage, Wrongful Death
l:l AMENDED (Number):

Type (check all that apply):

ivioToR vEHicLE § 0Ti-iER (specify):

[:| Property Damage |:l Wrongful Death

Personal injury ::| Other Damages (specify):

FOR COURT USE ONLV

ELElt'l'l'l§";ll`.`.l|l*»llil;'f`;iilliLL`rr l"lLED
':'iLiperior four-t i:if Ca|ifornia.
Courit'g of Elrange
ii1,i15lan1s a assess Piii
Clizrlt of the §uperior Coiirt
B‘y,' .l-*_¢nge|iria Ngu'y'-ei'i-Do,l'.'lepiit‘y' C|iarlr.

 

Jurisdiction (check all that apply):

l:l ACT|ON |S A LlMlTED C|V|L CASE
Amount demanded [:] does not exceed $10,000

I:l exceeds $10,000, but does not exceed $25,000
ACT|ON lS AN UNLlNlITED ClVlL CASE (eXceedS $25,000)
|:| ACT|ON |S RECLASS|FIED by this amended complaint
|:| from limited co unlimited
[:| from unlimited to limited

 

30-2013-010445?5-CU-PA-l;_l£
judge Lini:la Marks

 

 

 

1. P|aintiff (name or names):Susan Jimenez

alleges causes of action against defendant (name or names): l\/liguel Alonso, Shamrock Tl”al‘iSpOi'fatiOn LeaSinQ

Company, and Does 1 to 100

2. This pleading, including attachments and exhibits, consists of the following number of pages:4

3. Each plaintiff named above is a competent adult
a. |:| except plaintiff (name):
(1) I:| a corporation qualified to do business in Ca|ifornia
(2) |:| an unincorporated entity (descrlbe).'
(3) |:| a public entity (descrlbe):
(4) |:| a minor [:l an adult

(a) [:] for whom a guardian or conservator of the estate or a guardian ad litem has been appointed

(b) |:| other (specify):
(5) |:l other (specify):
b. |:| except plaintiff (name):
(1) |:| a corporation qualified to do business in Ca|ifornia
(2) :| an unincorporated entity (describe):
(3) [:] a public entity (descrlbe):
(4) |:] a minor [:| an adult

(a) [:] for whom a guardian or conservator of the estate or a guardian ad litem has been appointed

(b) |:| other (specify):
(5) |:| other (specify):

l:l information about additional plaintiffs who are not competent adults is shown in Attachment 3.
COMPLA|NT_Persona| |njury, Property

Form Approved for Optlonal Use
Judic|a| Counci| of Ca|ifornia
PLD-Pl-001 [Rev January 1l 2007]

Damage, Wrongful Death

Poge 1 of 3

finds nfl'?|vil Prooediire_ § 425.12
www.courtlnfo ca gov
Westtaw Doc & Form Bu|lder"

Case 8:19-CV-OO493-DOC-KES Document 1-1 Fl|ed 03/13/19 Page 3 of 6 Page iD #:8

PLD-P|-001

 

si-ioRT TiTLE: Jimenez v. Alonso

 

CASE NUMBER:

 

 

 

4. :| P|aintiff (name):
is doing business under the fictitious name (speclfy):

and has complied with the fictitious business name iaws.

5. Each defendant named above is a natural person
a. except defendant (name),-Shamrock Transport. Leas.
(1) l:] a business organization, form unknown
(2) a corporation
(3) l:| an unincorporated entity (descrlbe):

(4) [:] a pubiie entity (desen'be);

(5) |:| other (specify):

b. l:| except defendant (name):
(1) |:] a business organization, form unknown
(2) :] a corporation

(3) \:| an unincorporated entity (descrlbe):
(4) I:] a public entity (descrlbe);

(5) I:| other (specify):

c. |:] except defendant (name).'
(1) |:l a business organization, form unknown

(2) |:| a corporation
(3) [___\ an unincorporated entity (describe).'

(4) [:l a public entity (descn'be):

(5) |:| other (specify):

d. |:l except defendant (name).'
(1) |:| a business organization, form unknown

(2) I:] a corporation
(3) l:_l an unincorporated entity (describe):
(4) |:l a public entity (descrlbe):

(5) |:] other (specify):

|:l information about additional defendants who are not natural persons is contained in Attachment 5.

6. The true names of defendants sued as Does are unknown to plaintiff.

a. Doe defendants (speclfy Doe numbers)."i to 1100 were the agents or employees of other

named defendants and acted within the scope of that agency or empioyment.

b. Doe defendants (speclfy Doe numbers).‘1 to 100
plaintiff.

are persons whose capacities are unknown to

7. I:I Defendants who are joined under Code of Civil Procedure section 382 are (names):

8. This court is the proper court because

a. :| at least one defendant now resides in its jurisdictional area.
b. |:| the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
c. injury to person or damage to personal property occurred in its jurisdictional area.

d. jj other (specify):

9. |:l P|aintiff is required to comply with a claims statute, and

a. \:] has complied with applicable claims statutes, or
b. |:] is excused from complying because (specify):

 

PLD-P|-001 [Rev. January 1, 2007]

COMPLA|NT_Persona| |njury, Property

Page 2 of 3

Damage, Wrongful Death

 

Case 8:19-CV-OO493-DOC-KES Document 1-1 Flled 03/13/19 Page 4 of 6 Page iD #:9

PLD-Pl-001

 

SHORT TlTLE: Jimenez V, Alonso cAsE NuivisER;

 

 

10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
causes of action attached):
a. Motor Vehicle
b. \:| Generai Neg|igence
c. |:| intentional Tort
d. I:| Products Liability
e. [:| Premises Liability
f |:] Other (specify):

11. P|aintiff has suffered

wage loss

loss of use of property

hospital and medical expenses

general damage

property damage

loss of earning capacity

other damage (specify): and interest thereon.

possess

12. l:l The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
a. [:| listed in Attachment 12.
b. |:l as foilows:

13. The relief sought in this complaint is within the jurisdiction of this court.

14. P|aintiff prays forjudgment for costs of suit; for such relief as is fair, just, and equitab|e; and for
a. (1) compensatory damages

(2) |:l punitive damages
The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):

(1) according to proof
(2) |:] in the amount of: $

15. |:| The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):

Date:1/4/18

 

 

 

_ , Dai/iol§. grown
David S. Brown
(TYPE OR PR|NT NAME) (SlGNATURE OF PLA|NT|FF OR ATTORNEY)
PLD-Piom iRev. January 1. 20071 COMPLA|NT-Personal lnjury, Property Page 3 of 3

Damage, Wrongful Death

Case 8:19-Cv-OO493-DOC-KES Document 1-1 Flled 03/13/19 Page 5 of 6 Page iD #:10

PLo-Pl-ooih)

 

 

 

 

 

SHORT TlTLE: Jimenez V. AlOnSO CASE NUMBER;
First CAUSE OF ACTlON_Motor Vehicle
(number)

ATTACHlVlENT TO Complaint I:I Cross - Complaint
(Use a separate cause of action form for each cause of action.)

P|aintiff (name).'SuSan Jimenez

lVlV- 1. P|aintiff alleges the acts of defendants were negligent; the acts were the legal (proximate) cause of injuries
and damages to plaintiff; the acts occurred
on (date).'3-23-2017
at(p/ace).'91 Freeway East, 2,500 feet west of Weir Canyon Road, Anaheim, CA

l\/lV- 2. DEFENDANTS _
a. The defendants who operated a motor vehicle are (names).' l\lliguel A|OnSO, Shamrock
Transportation Leasing Company, and

Does 1 to 100

b. The defendants who employed the persons who operated a motor vehicle in the course of their employment
are (names).~ l\lliguel Alonso, Shamrock Transportation Leasing Company, and

 

Does 1 to 1 00

c. The defendants who owned the motor vehicle which was operated with their permission are (names): l\/liguel
Alonso, Shamrock Transportation Leasing Company, and

Does 1 to 100
d. I:] The defendants who entrusted the motor vehicle are (names).' l\/ligL|el AlOt‘iSO, Shamrock
Transportation Leasing Company, and

Does 1 to 1 00

e. The defendants who were the agents and employees of the other defendants and acted within the scope
of the agency were (names): l\lliguel Alonsol Shamrock Transportation Leasing Company, and

Does 1 to 100
f. l:l The defendants who are liable to plaintiffs for other reasons and the reasons for the liability are
\:l listed in Attachment l\/lV-2f |:} as follows:

:| DOSS tO Page 4

Page 1 051

 

 

Form Alil>roved for Oplional Use CAUSE OF ACT|ON_Motor Vehicle code or civil Procedure 425 12

Jud|clal Councll of Ca|ifornia www.courtinfa.ca gov
PLD-P|-001(1) [Rev. January 1, 2007] Wesiiaw Doc & Form Bullder~

Case 8:19-Cv-OO493-DOC-KES Document 1-1 Flled 03/13/19

OO\]ChU\-l>

\D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Brown, Brown & Brown

David S. Brown; 89438; mrtorts@aol.com

Joan Benjamin Brown; 93572; joanbbrowntS@aol.com
Aaron lVl. Brown; 277981, ambrown219@ao|.com
23326 Havvthorne Boulevard, Suite 380

Torrance, CA 90505-3725

31 0-378-3733
Attomeys for P|aintiff

SUPER|OR COURT OF CAL|FORN|A

COUNTY OF ORANGE

Susan Jimenez, P|aintiff, Case No. ain-201s-o1o=14sr5-i:u-PA-i:li:

V

l\lliguel Alonso, Shamrock PLA|NT|FF’S DEl\llAND FOR JURY
Transportation Leasln Company, and AND NOT|CE OF POST|NG FEES

Does 1 to 100, Defen ants.

 

P|aintiff demands a jury and posts jury fees of $150.

January 3, 2019 Brownl Brown & Brown

joan Berg'amxlrv Browrl/

Page 6 of 6 Page iD #:11

ELECTRUN|CALL"I" FILED
Superil:tr L`i:iurt of lfatlifi:lrnia`l
farlan of Ul'arli_:je
01f15f2019 at 05:42:49 P`lYl
Clsr'it of the Supsrior Ci:illrt
B'y't’-‘ingelirla ltl'_r_lll'§i-t.`ri-l'.`li:i,l§ilai~:lut’y.l Cleri:

 

Joan Benjamin Brown
Attorney for P|aintiff

C:\Users\joaub\BBB Dropbox\BBB cases\open cases ii-27-l3\.iimeliez, Susan\complaint etc\deintmd forjury \vpd

PLA|NT|FF’S DE|\/lAND FOR JURY AND NOT|CE OF POST|NG FEES

1

 

